DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered. Claims 9-15, 18-21, and 23-26 are pending, of which claims 9-15 are withdrawn.
Claims 18-21 and 23-26 are presented for examination below.
Response to Arguments
Applicant's arguments filed on August 10, 2021 have been fully considered but are moot in view of the new grounds of rejection as discussed below.
Furthermore, regarding Applicant’s argument that Getchell teaches away from attaching the sleeve without alteration of the pant leg (see pages 6-7 of Applicant’s Remarks), the Examiner respectfully disagrees. Getchell was relied upon merely to teach that it is well-known in the art to form pant legs from fabric, as fabrics can be readily selected and/or treated to provide desired properties such as wrinkle resistance, crease recovery and other desirable wash/wear properties (see column 1, lines 13-56 of Getchell and pages 13-14 of the Final Rejection). The Office Action did not propose modifying Allen’s sleeve to be attached via 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US PG Pub 2007/0028367) in view of Steitle (US PG Pub 2007/0118957).
Regarding claim 18, Allen discloses a garment (pants including pant leg 200, see paragraphs 0003-0007 and 0036) comprising:

a flexible sleeve (110; see Figs. 1-3 and paragraph 0031, note that the cuff guard forms an open-ended flat or tubular packaging or cover, see definition 2b of “sleeve” via Merriam-Webster.com) having an insert (112, 114) attached to a surface of the flexible sleeve (see paragraphs 0032-0034), wherein the insert is formed from a rigidity-enhancing material (see paragraphs 0031-0033, insert 112, 114 comprises magnets or a magnet and corresponding steel shim, which both enhance the rigidity of the fabric of the cuff guard 100),
wherein an end of the flexible sleeve (at least one top end of 110 as seen in Figs. 1A-1B) is folded upwards (at 116) over an end of the pant leg (bottom end of 200) to form a pant cuff (100, see Figs. 1-3, note that while Fig. 3 depicts the sleeve only covering a rear half of the pant leg, Allen discloses in paragraph 0036 wherein the sleeve may be dimensioned to cover the full circumference of the pant leg), and wherein the insert directly attaches to the pant leg without alteration of the pant leg (see Figs. 1-3 and paragraphs 0008, 0033-0035, and 0038-0039, note that the detachable magnetic attachment between insert pieces 112, 114 does not modify or alter the actual fabric of pant leg 200).
Allen further discloses wherein the sleeve may be dimensioned to cover the full circumference of the pant leg (see paragraph 0036) but fails to explicitly teach wherein the flexible sleeve forms an opening circumferentially enclosed by the flexible sleeve, and wherein an end of the pant leg extends through the opening circumferentially enclosed by the flexible sleeve.
However, Steitle teaches a garment (110A, see Figs. 6-7) comprising: a pant leg (112) and a flexible sleeve (130A) dimensioned to cover the full circumference of the pant leg (see Figs. 6-7 and paragraphs 0034-0043), wherein the flexible sleeve is formed or sewn into a 
Therefore, based on Steitle’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Allen’s full-circumference flexible sleeve in a closed, cylindrical shape, so as to form an opening circumferentially enclosed by the flexible sleeve, and wherein an end of the pant leg extends through the opening circumferentially enclosed by the flexible sleeve, as doing so would allow flexible sleeve to be easily slipped onto the end of the pant leg.
Allen fails to explicitly disclose wherein the pant leg is made of fabric, such that the insert directly attaches to fabric of the pant leg.
However, it is generally well-known in the art to form pant legs from fabric, to provide qualities such as enhanced comfort, washability, and ease of construction. Furthermore, Steitle teaches wherein the pant leg (112) may be made of thin fabric or thick fabric such as denim (see paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Allen’s pant leg from fabric, as it is known in the art to form pant legs from fabric, and doing so would provide qualities such as enhanced comfort, washability, and ease of construction.
See MPEP 2144.07.

Regarding claim 19, the modified garment of Allen (i.e., Allen in view of Steitle) is further disclosed wherein the flexible sleeve (110 of Allen) is formed from a material that is less rigid than the rigidity-enhancing material of the insert (see paragraph 0031 of Allen, sleeve 110 is formed of a flexible fabric such as neoprene, nylon, canvas, or denim, which is less rigid than the magnetic and/or steel material of the insert 112, 114).

Regarding claim 20, the modified garment of Allen (i.e., Allen in view of Steitle) is further disclosed wherein the pant cuff (100 of Allen) is retained in part due to the rigidity-enhancing material of the insert (see paragraphs 0031-0034 of Allen; pant cuff 100 is retained at least in part due to the magnetic, rigidity-enhancing material of insert 112, 114).

Regarding claim 21, the modified garment of Allen (i.e., Allen in view of Steitle) is further disclosed wherein the flexible sleeve (110 of Allen) is removable (see at least paragraphs 0008, 0033-0035, and 0038-0039 of Allen).

Regarding claim 24, the modified garment of Allen (i.e., Allen in view of Steitle) is further disclosed wherein the insert (112, 114 of Allen) comprises a semi-rigid or rigid material (see paragraphs 0031-0033, insert 112, 114 comprises magnets or a magnet and corresponding steel shim, which are at least semi-rigid).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and Steitle, as applied to claim 18 above, in view of Wilson (US PG Pub 2013/0180974).
Regarding claim 23, Allen and Steitle together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the insert comprises polyester. Instead, Allen teaches wherein the insert (112, 114) comprises magnets and/or a magnet and a corresponding magnetic material, which are affixed or glued to the flexible sleeve (see paragraphs 0032-0034).
However, Wilson teaches a garment accessory (see Figs. 1-2) comprising a flexible sleeve (110) and at least one magnetic insert (120) which is affixed or glued to a surface of the flexible sleeve via a polyester resin (see paragraph 0061), as polyester resin is one of a plurality of commercially available adhesives known in the art (see paragraph 0061). It is noted that polyester resin is economical to use and resistant to water.
Therefore, based on Wilson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Allen’s magnetic insert to include a polyester resin (and therefore include polyester), as polyester resin is one of a plurality of commercially available adhesives known in the art, and such a material would be economical to use and resistant to water.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Steitle, as applied to claim 18 above, in view of MacMillan (US PG Pub 2006/0277660).

However, MacMillan teaches a removable pant leg cuff attachment (22) attachable to a pant leg (20, see Fig. 3 and at least paragraphs 0008-0010 and 0014-0017) comprising: a flexible sleeve (material of 22, see Fig. 3 and paragraphs 0014-0017), wherein the flexible sleeve comprises a color that is different from a color of the pant leg (see paragraphs 0008 and 0016), so as to allow the wearer to coordinate and/or contrast the color of the cuff attachment with his or her attire to suit different situations or occasions (see paragraphs 0008 and 0016).
Therefore, based on MacMillan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Allen’s flexible sleeve to have a color that is different from a color of the pant leg; as doing so would allow the wearer to coordinate and/or contrast the color of the cuff attachment with his or her attire to suit different situations or occasions.

Regarding claim 26, Allen and Steitle together teach the limitations of claim 18, as discussed above. Allen further teaches wherein the flexible sleeve (110) may be provided in a variety of colors so as to suit the aesthetic preferences of the user (see paragraph 0031) but fails to explicitly teach wherein the flexible sleeve comprises a design that is different from a design of the pant leg.

Therefore, based on MacMillan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Allen’s flexible sleeve to have a design that is different from a design of the pant leg; as doing so would allow the wearer to coordinate and/or contrast the design of the cuff attachment with his or her attire to suit different situations or occasions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732